Order                                                                       Michigan Supreme Court
                                                                                  Lansing, Michigan

  November 21, 2014                                                                 Robert P. Young, Jr.,
                                                                                               Chief Justice

  148324 & (13)                                                                      Michael F. Cavanagh
                                                                                     Stephen J. Markman
                                                                                         Mary Beth Kelly
                                                                                          Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                Bridget M. McCormack
            Plaintiff-Appellee,                                                         David F. Viviano,
                                                                                                    Justices

  v                                                      SC: 148324
                                                         COA: 317915
                                                         Wayne CC: 99-005393-FC
  KENDRICK SCOTT,
           Defendant-Appellant.

  _________________________________________/

         By order of June 18, 2014, the prosecuting attorney was directed to answer the
  application for leave to appeal the November 5, 2013 order of the Court of Appeals. On
  order of the Court, the answer having been received, the application for leave to appeal is
  again considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal,
  we REMAND this case to the Court of Appeals for consideration, as on leave granted, of
  the following issues: (1) whether trial counsel rendered constitutionally ineffective
  assistance by failing to call Charmous Skinner, Jr., as a witness at trial; (2) whether the
  defendant is entitled to a new trial on grounds of newly discovered evidence in light of
  the proposed evidence related to Charmous Skinner, Jr., as an eyewitness to the
  homicide; and (3) whether appellate counsel rendered constitutionally ineffective
  assistance by failing to raise these two issues on direct appeal.

          On remand, while retaining jurisdiction, the Court of Appeals shall remand this
  case to the Wayne Circuit Court to conduct an evidentiary hearing pursuant to People v
  Ginther, 390 Mich. 436 (1973), to determine whether the defendant was deprived of his
  right to the effective assistance of counsel and whether the defendant is entitled to a new
  trial based on newly discovered evidence. At the conclusion of the hearing, the circuit
  court shall forward the record and its findings to the Court of Appeals, which shall then
  resolve the issues presented by the defendant. We note that similar issues and evidence
  are presented in People v Justly Johnson (Docket No. 147410), which we remanded to
  the Court of Appeals for consideration as on leave granted by order dated November 21,
  2014. In all other respects, leave to appeal is DENIED, because the defendant has failed
  to meet the burden of establishing entitlement to relief under MCR 6.508(D).
                                                                                                              2


      MCCORMACK, J. not participating because of her prior involvement in this case as
counsel for a codefendant.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        November 21, 2014
       h1118
                                                                            Clerk